                  Case 2:18-cv-01543-RAJ Document 28 Filed 11/07/18 Page 1 of 3



 1                                                                   The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9   BOMBARDIER, INC.,                                 )
                                                       )    NO. 2:18-cv-1543 RAJ
10                    Plaintiff,                       )
                                                       )
11           v.                                             NOTICE OF APPEARANCE
                                                       )
12                                                     )
     MITSUBISHI AIRCRAFT CORPORATION,                  )
     et al.,
13                                                     )
                      Defendants.                      )
14                                                     )

15   TO:              All Parties and Attorneys of Record
16   AND TO:          Clerk of the Court
17
             PLEASE take notice that Defendants MICHEL KORWIN-SZYMANOWKSI, LAURUS
18
     BASSON, and CINDY DORNÉVAL, without waiving objections as to improper service or
19
     jurisdiction, hereby enter their appearance herein by the undersigned attorney of record. Service
20
     of all further pleadings, notices, documents or other papers herein, exclusive of process, may be
21

22   had upon said Defendants by serving the undersigned attorney at the address below stated

23   ////
24   ///
25
     //
26
     /
27
                                                                               KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     NOTICE OF APPEARANCE - 1                                                   Seattle, Washington 98104
     2:18-cv-1543 RAJ                                                                  Main: (206) 223 1313
     #1209262 v1 / 45898-028                                                            Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 28 Filed 11/07/18 Page 2 of 3



 1           DATED this 7th day of November 2018.
 2
                                              s/ Richard J. Omata
 3                                            Richard J. Omata, WSBA #7032
                                              KARR TUTTLE CAMPBELL
 4                                            701 Fifth Avenue, Suite 3300
                                              Seattle, WA 98104
 5                                            Telephone: 206-223-1313
                                              Facsimile: 206-682-7100
 6                                            Email: romata@karrtuttle.com
                                              Attorneys for Defendants Aerospace Testing
 7                                            Engineering & Certification Inc., Michel Korwin-
                                              Szymanowksi, Laurus Basson, and Cindy Dornéval
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                          KARR TUTTLE CAMPBELL
                                                                         701 Fifth Avenue, Suite 3300
     NOTICE OF APPEARANCE - 2                                             Seattle, Washington 98104
     2:18-cv-1543 RAJ                                                            Main: (206) 223 1313
     #1209262 v1 / 45898-028                                                      Fax: (206) 682 7100
                  Case 2:18-cv-01543-RAJ Document 28 Filed 11/07/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2           I, Sandy Watkins, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused

 5   the foregoing NOTICE OF APPEARANCE to be served on the parties listed below in the manner

 6   indicated.

 7     Brian F. McMahon                                       Via U.S. Mail
       John D. Denkenberger                                   Via Hand Delivery
 8     Christensen O'Connor Johnson & Kindness                Via Electronic Mail
                                                              Via Overnight Mail
 9     1201 Third Avenue, Suite 3600                          CM/ECF via court’s website
       Seattle, WA 98101-3029
10     Email: brian.mcmahon@cojk.com
               denkenj@cojk.com
11     Attorneys for Plaintiff
12
       Mary Z. Gaston                                         Via U.S. Mail
13     James Sanders                                          Via Hand Delivery
       Shylah R. Alfonso                                      Via Electronic Mail
14                                                            Via Overnight Mail
       Perkins Coie                                           CM/ECF via court’s website
       1201 Third Avenue, Suite 4900
15
       Seattle, WA 98101-3099
16     Email: mgaston@perkinscoie.com
               jsanders@perkinscoie.com
17             salfonso@perkinscoie.com
       Attorneys for Defendant Mitsubishi Aircraft
18     Corporation America Inc.
19           I declare under penalty of perjury under the laws of the State of Washington that the
20   foregoing is true and correct, to the best of my knowledge. Executed on this 7th day of November
21   2018 at Seattle, Washington.
22
                                                 s/ Sandy Watkins
23                                                                  Sandy Watkins
                                                             Assistant to Richard J. Omata
24

25

26

27
                                                                               KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     NOTICE OF APPEARANCE - 3                                                   Seattle, Washington 98104
     2:18-cv-1543 RAJ                                                                  Main: (206) 223 1313
     #1209262 v1 / 45898-028                                                            Fax: (206) 682 7100
